United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, ELKINS POST
OFFICE, Elkins Park, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul J. Barolomeo, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-930
Issued: September 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2013 appellant, through her attorney, filed a timely appeal of a
September 26, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established that she sustained neck, right shoulder and
arm conditions related to the accepted February 21, 2012 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 26, 2012 decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal, appellant’s counsel argues that the medical evidence of record is sufficient to
establish her claim.
FACTUAL HISTORY
On February 25, 2012 appellant, then a 52-year-old clerk, filed a traumatic injury claim
alleging that on February 21, 2012, when bringing in a skid of circulars/advertisements, she
sustained a severe pinched nerve in her neck, right shoulder and arm.
In support of her claim, appellant submitted her statement and a February 23, 2012
appointment slip and medical referral form.
By letter dated March 9, 2012, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised as to the medical and factual evidence
to submit to support her claim and given 30 days to provide this evidence.
Subsequent to the letter requesting additional information, OWCP received medical
evidence. A March 9, 2012 magnetic resonance imaging (MRI) scan revealed a large C5-6 disc
herniation.
In a March 21, 2012 disability note, Dr. Eric A. Williams, an examining Board-certified
orthopedic surgeon, diagnosed cervical disc disorder/herniation with myelopathy and found
appellant totally disabled. In an April 4, 2012 disability certificate, he diagnosed C7-T1 nerve
sheath tumor and found her totally disabled from April 4 to 11, 2012. On April 9, 2012 OWCP
received a March 21, 2012 report from Dr. Williams who related that appellant developed
weakness and pain at work due to pulling yellow pages. Dr. Williams reviewed a March 9, 2012
MRI scan and conducted a physical examination. He diagnosed spinal cord compression and
severe right arm weakness.
In an April 3, 2012 report, Dr. Jane Kong, a treating Board-certified family practitioner,
diagnosed a C5-6 disc herniation and severe radicular pain, which she indicated was likely due to
appellant’s employment injury.
By decision dated April 13, 2012, OWCP denied appellant’s claim on the grounds that
the medical evidence was insufficient to establish that her cervical condition was causally related
to the accepted February 21, 2012 employment incident.
On April 18, 2012 appellant requested a telephonic hearing before an OWCP hearing
representative, which was held on July 16, 2012. At the hearing she was represented by counsel
and provided testimony.
In disabilty certificates dated April 16 and July 11, 2012, Dr. Williams diagnosed cervical
myleopathy and found appellant totally disabled from April 11 to October 10, 2012.
On August 9, 2012 appellant submitted additional medical evidence including reports
from Dr. Williams.

2

In a May 9, 2012 report, Dr. Williams diagnosed adhesived capsulitis. He stated that
appellant was recovering from April 9, 2012 C4 to 6 anterior cervical discetomy and fusion. In a
June 28, 2012 report, Dr. Williams diagnosed cervical myeloradiculopathy and right shoulder
capsulitis. He stated that he was unable to state whether the C4-5 and C5-6 disc hernations with
cervical myeloradiculopathy were exacerbated or caused by the February 21, 2012 employment
incident. Dr. Williams attributed the conditions of cervical kyphosis, neck and arm pain and
some arm weakness to her employment injury. He also found that appellant’s cervical spine
spondylosis with neck pain had been aggravated by her employment injury.
By decision dated September 26, 2012, an OWCP hearing representative affirmed the
April 13, 2012 denial.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

3

the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS
OWCP accepted that the February 21, 2012 incident occurred as alleged. However, it
found the evidence insufficient to establish that appellant sustained any medical condition as a
result of the accepted February 21, 2012 employment incident. The Board finds that she failed to
meet her burden of proof.
On June 28, 2012 Dr. Williams diagnosed cervical myeloradiculopathy and right
shoulder capsulitis. He opined that appellant’s cervical spine spondylosis with neck pain had
been aggravated by the employment injury and that the conditions of cervical kyphosis, neck and
arm pain and some arm weakness were caused by her employment injury. Dr. Williams was
unable to confirm whether the C4-5 and C5-6 disc herniation with cervical myeloradiculopathy
were exacerbated by the February 21, 2012 employment incident. He offered no rationale
explaining how the accepted February 21, 2012 employment incident caused or aggravated
appellant’s cervical and arm conditions. Medical reports consisting solely of conclusory
statements without supporting rationale are of little probative value.14 In addition, medical
reports not containing rationale on causal relation are entitled to little probative value and are
generally insufficient to meet an employee’s burden of proof.15 In view of the lack of any
rationale provided by Dr. Williams on the issue of causal relationship, the Board finds that his
report fails to establish that appellant’s cervical and arm conditions were caused by the
February 21, 2012 employment incident.
10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

13

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

14

Roma A. Mortenson-Kindschi, supra note 9; William C. Thomas, 45 ECAB 591 (1994) (a medical report is of
limited probative value on the issue of causal relationship if it contains a conclusion regarding causal relationship
which is unsupported by medical rationale).
15

See D.U., Docket No. 10-144 (issued July 27, 2010); S.S., 59 ECAB 315 (2008); Elizabeth H. Kramm
(Leonard O. Kramm), 57 ECAB 117 (2005); William C. Thomas, id.

4

The record contained reports and disability notes/certificates from Dr. Williams for the
period March 21 to July 11, 2012. In a March 21, 2012 report, Dr. Williams noted that appellant
developed weakness and pain following pulling yellow pages at work. Based upon a review of a
March 9, 2012 MRI scan and physical examination, he diagnosed spinal cord compression and
severe right arm weakness. In disability notes/certificates dated March 21, April 4, 16 and
July 11, 2012, Dr. Williams found appellant to be totally disabled and reported diagnoses of
cervical myelopathy, cervical disc disorder/herniation with myelopathy, C7-T1 nerve sheath
tumor. In a May 9, 2012 report, he diagnosed adhesive capsulitis and reported that she was
recovering from recent back surgery. Dr. Williams offered no opinion as to the cause of the
diagnosed back condition or any relationship between the accepted February 21, 2012
employment incident and appellant’s various conditions. Medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value.16
Thus, these reports are insufficient to support appellant’s claim.
Dr. Kong, in an April 3, 2012 report, diagnosed a C5-6 disc herniation with severe
radicular pain, which she attributed to appellant’s accepted February 21, 2012 employment
incident. As noted above, medical reports consisting solely of conclusory statements without
supporting rationale are of little probative value.17 Thus, Dr. Kong’s report is insufficient to
support appellant’s burden.
A March 9, 2012 MRI scan revealed a large C5-6 disc herniation. This diagnostic test
did not address causal relationship and it is insufficient to support the claim that her C5-6 disc
herniation was caused by the February 21, 2012 employment incident.18
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.19 Causal relationship must be established by
rationalized medical opinion evidence and she failed to submit such evidence.
OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the
physician’s opinion, with medical reasons, on the cause of his condition. Appellant failed to
submit appropriate medical documentation in response to OWCP’s request. As there is no
probative, rationalized medical evidence addressing how her claimed cervical and arm conditions

16

S.E., Docket No. 08-2214 (issued May 6, 2009); K.W., 59 ECAB 271 (2007); Jaja K. Asaramo, 55 ECAB
200 (2004); Dennis M. Mascarenas, supra note 10.
17

See supra note 14.

18

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
19

See D.U., supra note 15; D.I., 59 ECAB 158 (2007); Robert Broome, 55 ECAB 339 (2004); Anna C. Leanza,
48 ECAB 115 (1996).

5

were caused or aggravated by the February 21, 2012 employment incident, she has not met her
burden of proof to establish that she sustained an injury in the performance of duty.
On appeal, appellant’s counsel contends that the medical evidence establishes appellant’s
claim. He noted that Dr. Williams’ reports when viewed together contain a history of injury and
resulting cervical and arm conditions. As explained above, neither Dr. Kong nor Dr. Williams
provided any supporting rationale on how the accepted February 21, 2012 employment incident
caused the diagnosed conditions. Medical opinions with no supporting rationale for causal
relationship are insufficient to support appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607
CONCLUSION
The Board finds that appellant did not establish that she sustained neck, right shoulder
and arm conditions related to the accepted February 21, 2012 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 26, 2012 is affirmed.
Issued: September 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

